DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on November 18, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1, has canceled claims 7 and 8 and has newly added claim 21.  
Claims 1-6, 9-11, 13 and 21 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the phrase “the three coaxially aligned lenses cooperating to form an image at an image surface and axial distance between the image surface and the positive meniscus lens having less than 0.5 millimeters”, which is not EXPLICITLY supported by the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 9-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Hsu (PN. 8,390,942) in view of the patent issued to Dou (PN. 6,449,105). 
Claim 1 has been amended to necessitate the new grounds of rejection.  
Hsu teaches an optical lens module that may serves as a projector assembly that is comprised three coaxially aligned lenses including a first lens (L11, Figure 3) and in order of increasing distance therefrom and on a same side thereof, a second lens (L13) and a positive meniscus lens (L2) and an aperture stop (A2) that the second lens (L13) being located between the aperture stop (A2) and the positive meniscus lens (L2).  The lens L2 has a radius curvature of the surface (S8) and a radius curvature of the surface (S5), wherein the absolute value of the radius curvature of the surface S8 is less than the absolute value of the radius curvature of the surface (S5), which makes the lens L2 a positive meniscus lens, (please see the Table 2-1).  
Hsu teaches that the first lens (L11) is a plano-convex lens having a convex surface and between the convex surface and the second lens (L13) a first planar surface (S2 or S3).  The second lens being a plano-concave lens having a concave surface and between the concave surface the first lens a second planar surface (S3 or S2).  
Claim 1 has been amended to include the phrase “the three coaxially aligned lenses cooperating to form an image at an image surface and axial distance between the image surface and the positive meniscus lens having less than 0.5 millimeters”.  This phrase is rejected under 35 USC 112, first paragraph, for the specification of originally filed does not give positive and explicitly support for this phrase.  This reference does not teach such feature explicitly.  It is implicitly true that the three coaxially aligned lenses is capable of forming image at an image surface, such is explicitly taught by Dou.  Dou in the same field of endeavor teaches that the coaxially aligned lenses including a first lens (L1, Figures 1 and 3), which may be a combination of the cited first lens and the second lens, and a positive meniscus lens (L2) may be arranged to forming an image.   It is within general level skill in the art to modify the lenses to design the 

With regard to claim 3, Hsu teaches that the positive meniscus lens including a third lens (L21) and a fourth lens (L23) wherein the third lens being negative and between the second lens and the fourth lens the fourth lens being a positive lens, (please see Figure 3).  
With regard to claim 5, Hus teaches that the fourth lens being plano-convex (L23) and the third lens being plano-concave (L21) and the lens module further comprising a first biplanar substrate (L12) having a first side opposite a second side, a planar surface of the first lens being disposed on a first side, a planar surface of the second lens being disposed on the second side and a second biplanar substrate (L22) having a first side opposite a second side a planar surface of the third lens being disposed on a first side, a planar surface of the fourth lens being disposed on the second side, (please see Figure 3).  
With regard to claim 6, Hsu teaches that the on-axis optical path length for the biplanar substrate of the first lens group is about 0.606 and the on-axis optical path for the biplanar substrate of the second lens group is about 0.455, (please see Table 2-1).  The ratio is about 1.29.  Although this ratio is not less than 1.17, such modification would have been obvious to one skilled in the art to design of the optical paths to achieve the specific application requirement.  
With regard to claims 9-10, the manner of introducing the incident light including the chief rays incident on the first lens exiting the positive meniscus lens with the claimed field 
With regard to newly added claim 21, Dou teaches that the only non-planar surface located between the second lens and the image surface being an object side surface and an image-side surface of the meniscus lens (L2, Figures 1 and 3 of Dou).  

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Dou as applied to claim 1 and further in view of the patent issued to Chen et al (PN. 10,175,493).
The optical lens module serves as a projection lens assembly taught by Hsu in combination with the teachings of Dou as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 11, this reference does not teach explicitly a structured light projector that comprises a diffractive optical element, a light source and the projector assembly that projects the incident illumination to the diffractive optical element.  
Chen et al in the same field of endeavor teaches a projector that serves as a structured-light projector that is comprised of a diffractive optical element (170, Figure 1) configured to produce structured illumination from incident illumination, a light source (located at 160) configured to generate the incident illumination and a projector assembly (10) that is located at between the light source (located at 160, please see column 9) and the diffractive optical element (170).  
It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to utilize the light projector assembly of Hsu in the structured light projector, taught by Chen 
With regard to claim 13, it is either implicitly true or obvious matters of design choice to one skilled in the art to design the light source has a specific diameter De and the projector assembly to have a working f-number of specific value to make the projector assembly has a specific focal length and temperature variation of the focal length.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered, none has disclosed a projector assembly that is comprised of three coaxially aligned lenses including a first lens, in order of increasing distance therefrom and om a same side, a second lens and a positive meniscus lens and an aperture stop.  The second lens is located between the aperture stop and the positive meniscus lens.  The first lens is a plano-convex lens having a convex surface and between the convex surface and the second lens a first planar surface and the second lens being a plano-concave lens having a concave surface and between the concave surface and the first lens a second planar surface.  The first lens and the second lens having respective on-axis optical path lengths L1(T1) and L2(T1) at temperature T1, and respective on-axis optical path lengths L1(T2) and L2(T2) at temperature T2 that satisfy |L2(T2)-L2(T1)|/ |L1(T2)-L1(T1)|  >1.91.  The temperature T1 is between twenty to twenty five degrees and temperature T2 being between fifty-five and eighty-five degrees Celsius, as set forth in claims 1 and 2.   Also as set forth in claim 4, for the second surface and fourth lens (of the positive meniscus lens), having the optical path lengths L2(T1) and L4(T1) at temperature T1 and  L2(T2) and L4(T2) at temperature T2, has the following relationship |L2(T2)-L2(T1)|/ |L4(T2)-4(T1)|  >0.75.  The temperature T1 is between twenty to twenty five degrees and temperature T2 being between fifty-five and eighty-five degrees Celsius.  
Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. The newly amended claims and newly added claim have been fully considered and they are rejected for the reasons stated above.
Applicant is respectfully noted that the specification of the originally filed does not give a positive and explicit support for the distance between the image surface and the positive meniscus lens is less than 0.5 millimeters.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872